670 S.E.2d 904 (2008)
COPPER, et al.
v.
DENLINGER, et al.
No. 526A08.
Supreme Court of North Carolina.
December 9, 2008.
Ann L. Majestic, Raleigh, for School Board, et al.
Frances P. Solari, for Copper, et al.
Dan M. Hartzog, Jr., Raleigh, for Denlinger.
The following order has been entered on the motion filed on the 5th day of December 2008 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Denlinger Individually) shall have up to and including the 9th day of January 2009 to file and serve his/her brief with this Court. By order of the Court in conference this the 9th day of December 2008."